Citation Nr: 0416212	
Decision Date: 06/22/04    Archive Date: 06/30/04

DOCKET NO.  03-11 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Sonnet Bush, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1952 to 
February 1953.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 RO decision.  

The appeal is being remanded to the RO via the Appeals 
Management Center in Washington, DC.  VA will notify the 
veteran and his representative if they are required to take 
further action.


REMAND

The veteran contends that he currently has a left knee 
disorder related to service.  He has not identified the 
nature of or any diagnosis for such disorder.  

The only available service medical records are The doctorthe 
reports of medical history and examination completed in 
January 1953 in connection with the veteran's discharge from 
service.  At that time it was noted that the veteran had 
injured his left knee in June 1950 while playing football and 
had been rejected for entry into military service in March 
1951 for "bad knees."  The discharge examination report 
includes a diagnosis of internal derangement of the left 
knee, manifested by chondromalacia of the patella and by 
instability.  The veteran's physical profile at discharge 
shows that his lower extremities were evaluated as a four, 
signifying a medical condition or physical defect that is 
below the level of medical fitness for retention in the 
military obtainadditional additionalAtterburyandtakenservice.  
See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992); Hanson 
v. Derwinski, 1 Vet. App. 512, 514 (1991).  

In this case, the RO attempted to obtain additional service 
medical records for the veteran but the National Personnel 
Records Center (NPRC) advised that such may have been 
destroyed in a 1973 fire.  The veteran states that he injured 
his left knee while fighting fires at Camp Atterbury during 
active service and reports having been taken to the hospital, 
where X-rays were taken.  He also asserts that he was placed 
on limited duty as a result of this injury and claims he 
received physical therapy with a physician recommending 
either surgery or discharge.  On remand, the RO should 
document whether alternate service medical record sources are 
available pertinent to the veteran.  The RO should otherwise 
advise the veteran as to the probative value of lay 
statements or other evidence to support his assertion of in-
service injury and continuing left knee disability.

The Board also notes that the veteran reports that he is 
currently being treated at the Traverse City VA Community-
Based Outpatient Clinic.  These records are potentially 
probative of his claim, particularly since there is currently 
no competent evidence of an existing left knee disability.  
As such, the RO should obtain these and any additional 
pertinent medical records identified by the veteran.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should request the veteran to 
identify the names and addresses of all 
health care providers (VA or non-VA), and 
the approximate dates of treatment 
relevant to evaluation of complaints 
referable to a left knee disorder since 
service discharge.  After receiving this 
information and any necessary releases, 
the RO should take all appropriate steps 
to obtain copies of identified records for 
association with the claims file.  This 
should, in any case, include records from 
the Traverse City VA Community-Based 
Outpatient Clinic.

2.  The RO should perform a search of 
alternate sources for additional service 
medical or personnel records showing in-
service injury or treatment for left knee 
problems.  The RO should document its 
efforts, to include providing a statement 
as to the availability of pertinent 
morning reports or records from the 
Surgeon General's Office.  The RO should 
also associate any pertinent personnel 
records, to include any documentation 
relevant to the veteran's March 1951 
rejection from service as unfit due to 
knee problems.

3.  The RO should otherwise ensure that 
all notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A is fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  In particular, the RO should 
advise the veteran of the need for 
competent evidence that he currently has 
a diagnosed left knee disability that 
first manifested or permanently worsened 
in severity during his active service 
from October 1952 to February 1953.  The 
veteran should be advised that he may 
submit evidence from lay individuals with 
knowledge of his in-service injury or 
continuing left knee problems, as well as 
employment or medical evidence showing 
the existence and severity of any left 
knee problems, or absence of, prior to, 
during and subsequent to service.  The RO 
should otherwise request the veteran to 
submit any pertinent evidence in his 
possession to VA for consideration in 
connection with his appeal.

4.  The RO should then review the record 
and determine whether a VA examination of 
the veteran is needed consistent with 
38 C.F.R. § 3.159(c)(4)(i).  If so, the 
RO should arrange for the veteran to 
undergo an appropriate VA examination and 
make the claims folder available for 
review by the VA examiner.  All necessary 
tests should be accomplished and all 
clinical findings should be reported in 
detail in the examination report.  The VA 
examiner should be requested to identify 
all currently existing left knee 
disabilities.  The examiner should be 
requested to provide an opinion as to 
whether any left knee disability existed 
prior to the veteran's period of service 
from October 1952 to February 1953, with 
reference to the evidence relied on to 
make such determination.  For any left 
knee disability found to pre-exist 
service, the examiner should be requested 
to state whether such underwent a 
permanent increase in severity during 
service.  The examiner should otherwise 
be requested to render an opinion as to 
whether it is more likely than not or 
less likely than not that any currently-
diagnosed left knee disability had its 
onset during or is otherwise related to 
the veteran's period of active service 
from October 1952 to February 1953.  
A complete rationale for all opinions 
expressed should be provided.  

5.  Upon completion of the foregoing, the 
RO should readjudicate the veteran's claim 
of entitlement to service connection for a 
left knee disorder, based on a review of 
the entire evidentiary record.  If the 
benefit sought on appeal is not granted to 
the veteran's satisfaction, the RO should 
provide him and his representative with a 
supplemental statement of the case and the 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

